DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 1/15/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 5, 7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Angell et al (US 20080249856 A1, hereinafter Angell).
Regarding Claim 1
High discloses biometric exit system, comprising:
a biometric reader device (0014, “The payment system 30 may include a biometric reader 50 located by an entrance door or gate 34 of the payment tunnel 32.”);
a non-transitory storage medium that stores instructions (0023); 
an exit control mechanism comprising a physical barrier operable to prevent exit (0013, “wherein the payment tunnel includes…an exit door or gate 36”, 0017, “Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40.”)
a processing unit (0022) that executes the instructions to:
transmit a digital representation of a biometric for a person at an exit with an asset (0014, “The biometric reader 50 operates to collect a biometric reading [digital representation of a biometric] from the customer, such as, but not limited to a hand print, a palm print, a finger print, a retinal scan, a voice print, a facial scan, a DNA sequence and the like. The system 30 may then compare the collected biometric reading with the stored biometric data in order to determine the customer accessing the payment tunnel 32 and authenticate that the customer is registered and that the payment system 30 has all of the needed information for processing payment.”) (0016, “Once in the payment tunnel 32, the payment tunnel 32 operates the sensors to scan each item in the cart 40.”)(0017, “Once the payment tunnel 32 confirms that all products have been scanned, the payment system 30 may utilize a payment hub 52 to collect payment…Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40. The payment system 30 may then supply a receipt in accordance with the customer receipt preference, such as a paper receipt, or an e-receipt sent to the registered customer's email for record keeping, product returns, and warranties.” Examiner note: the payment tunnel facilitates payment and exit with the goods and constitutes an exit.); 
receive an identification for the person (0012, “FIG. 1 depicts a block diagram of a registration process 10, in accordance with embodiments. Before a customer can utilize the payment system, the customer must first enroll or register for use with the system. The process of registration includes, but is not limited to the registration process 10 that includes collecting and storing customer information (Step 11), wherein the customer information includes at least a name, an email address and a phone number [received identification for a person]. This information is stored on a server that is accessible by the payment system in order to confirm the customer as registered with the payment system. The registration process 10 further includes collecting biometric data associated with the registered customer (Step 12). Step 12 of collecting biometric data may include collecting a handprint, a palm print, a finger print, a retinal scan, a voice print, a facial scan, a DNA sequence and the like.”);
receive permissions for the person using the identification (0014, “Once the biometric reader 50 authenticates the customer, the entrance door or gate 34 of the payment tunnel 32 opens and allows [receive permissions] the customer to enter with the cart 40. While a biometric reader 50 is depicted, it will be understood that there may be additional forms of identification that a customer may utilize to gain access to the payment tunnel, such as an identification card, a PIN, or the like.”);
when the permissions indicate the person is permitted, allow the person to exit with the asset by signaling the exit control mechanism to open the physical barrier (0014, “Once the biometric reader 50 authenticates the customer, the entrance door or gate 34 of the payment tunnel 32 opens and allows the customer to enter with the cart 40.”)(0016, “Once in the payment tunnel 32, the payment tunnel 32 operates the sensors to scan each item [assets] in the cart 40.”)(0017, “Once the payment tunnel 32 confirms that all products have been scanned, the payment system 30 may utilize a payment hub 52 to collect payment…Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40. The payment system 30 may then supply a receipt in accordance with the customer receipt preference, such as a paper receipt, or an e-receipt sent to the registered customer's email for record keeping, product returns, and warranties.”)

High does not explicitly disclose:
use the identification to obtain contact information for an electronic device associated with the person; and 
after the person exits with the asset, transmit a message to the electronic device using the contact information, the message including at least one offer




Regarding Claims 7, 15
Claims 7 and 15 are substantially similar to Claim 1 and is rejected on similar grounds.

Regarding Claim 3
High further discloses:
wherein the digital representation of the biometric comprises an image of at least a portion of a face of the person (0014, “The biometric reader 50 operates to collect a biometric reading from the customer, such as, but not limited to a hand print, a palm print, a finger print, a retinal scan, a voice print, a facial scan, a DNA sequence and the like.” Examiner note: at least a retinal scan and facial scan are considered images of at least a portion of a face of a person.).

Regarding Claim 5
High further discloses:
wherein the digital representation of the biometric comprises a digital representation of a fingerprint of the person (0014, “The biometric reader 50 operates to collect a biometric reading from the customer, such as, but not limited to a hand print, a palm print, a finger print, a retinal scan, a voice print, a facial scan, a DNA sequence and the like.”).

Regarding Claim 9
High further discloses:
wherein the processing unit (0022) processes payment for the asset (0017, “Once the payment tunnel 32 confirms that all products have been scanned, the payment system 30 may utilize a payment hub 52 to collect payment. In some embodiments, the payment hub 52 operates as a typical point of sale where the customer utilizes cash or a card to pay for the products. In other embodiments, the payment hub 52 operates to automatically process payment utilizing payment data associated with the customer and stored on the server. The payment data may be accessed by the payment system 30 and payment may then be processed. Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40.”).

Regarding Claim 10 
High further discloses:
wherein the asset comprises merchandise at a store (0011, “The present inventive concepts provide a secure payment system that allows a customer to quickly and efficiently checkout, pay and exit the store.”)(0016, “Once in the payment tunnel 32, the payment tunnel 32 operates the sensors to scan each item [assets comprising merchandise] in the cart 40.”).

Regarding Claim 11
High further discloses:
wherein the processing unit (0022) processes a payment for the asset by communicating with a payment system (0017, “Once the payment tunnel 32 confirms that all products have been scanned, the payment system 30 may utilize a payment hub 52 to collect payment. In some embodiments, the payment hub 52 operates as a typical point of sale where the customer utilizes cash or a card to pay for the products. In other embodiments, the payment hub 52 operates to automatically process payment utilizing payment data associated with the customer and stored on the server. The payment data may be accessed by the payment system 30 and payment may then be processed. Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40.”).

Regarding Claim 12 
High further discloses:
wherein the processing unit identifies the asset (0004, “In one aspect, provided is a payment system for paying for goods at a door of a store, the system comprising: a purchase tunnel comprising an entrance door or gate, an exit door or gate and a scanning device, wherein the scanning device automatically scans and reads product identifying elements for all products within a cart;”)(0016, “Once in the payment tunnel 32, the payment tunnel 32 operates the sensors to scan each item in the cart 40. For example, and without limitation, products in the cart may each be marked uniquely. This unique marking may include magnetic ink, RFID tags, or some type of tag, which can be read without adjusting the products within the cart.”).


Regarding Claim 14 
High further discloses:
wherein the exit control mechanism comprises a gate and the processing unit signals the exit control mechanism to allow the person to exit with the asset by opening the gate (0017, “Once the payment tunnel 32 confirms that all products have been scanned, the payment system 30 may utilize a payment hub 52 to collect payment. In some embodiments, the payment hub 52 operates as a typical point of sale where the customer utilizes cash or a card to pay for the products. In other embodiments, the payment hub 52 operates to automatically process payment utilizing payment data associated with the customer and stored on the server. The payment data may be accessed by the payment system 30 and payment may then be processed. Upon successful payment, the exit door or gate 36 opens and the customer may leave with the cart 40.”).



2.	Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Highin view of Angell, as applied above, and further in view of Marthinussen (US 20190028470 A1) (“Marthinussen”).
Regarding Claim 2
High in view of Angell does not explicitly disclose, but Marthinussen teaches:
wherein the biometric reader device comprises a camera (0032, “The device may also include an eye scanner as iris/eye color circle or face shape reader (with a daylight camera 3a and/or a night camera 3b), with option to use Retinal Scan.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the features of Marthinussen with High in view of Angell, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Marthinussen would have improved High in view of Agnell so as to take and use multiple biometric readings. (0027)

Regarding Claim 4 
High in view of Angell does not explicitly dicsclose, but Marthinussen teaches:
wherein the digital representation of the biometric comprises an image of at least an iris of the person (0032, “The device may also include an eye scanner as iris/eye color circle or face shape reader (with a daylight camera 3a and/or a night camera 3b), with option to use Retinal Scan.”)(0027, “All sorts of biometric readings may be combined in this way, i.e. fingerprint readings, eye iris scans, voice readings, etc., and which may be converted to e.g. 30 coordinate values before being combined 2 by 2 or 3 by 3, etc. Then a new cyber identity is created, which is not real and is difficult to decode by anyone outside the system, if not impossible. Even if the same eye and the same finger is scanned again, the new biometrical identity will become the same, without disclosing the real individual scan values.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the features of Marthinussen with High in view of Angell, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Marthinussen would have improved High in view of Agnell so as to take and use multiple biometric readings. (0027)

3.	Claims 6, 8, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Agnell, as applied above, and further in view of Jefferies et al. (US 20130317693 A1) (“Jefferies”).
Regarding Claim 6: 
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches:
wherein the permissions comprise a rental contract associated with the asset (0093, “The customer may then select or customize certain reservation criteria, such as the length of time to rent/use the car 705, accept terms and conditions required by the rental or car share service to use the car 706.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Jefferies would have improved High in view of Agnell so as “to bypass the reservation desk” when renting vehicles (0008)

Regarding Claim 8
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches: 
wherein the biometric exit system identifier comprises an automobile rental account number (0096, “The scanned QR code, or other input may then be decoded to determine the vehicle's identifier. This identifier, along with an identifier of the customer may be uploaded to the remote servers via the mobile device's wireless network connection for verification 1002. The customer identifier may include a phone number/ESN (electronic serial number) [rental account number] and mobile account information, or other identifier. These identifier may be encrypted.” Examiner note: rental account number in its present recited form is interpreted as any number identifying a customer for purposes of making a rental.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Jefferies would have improved High in view of Agnell so as “to bypass the reservation desk” when renting vehicles (0008)

Regarding Claim 16
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches: 
wherein the processing unit is operable to process the at least one offer using a response to the message (FIG. 7B 707,  depicting accept/decline offer of insurance, 0093, “The customer may then select or customize certain reservation criteria, such as the length of time to rent/use the car 705, accept terms and conditions required by the rental or car share service to use the car 706, be offered insurance 707 [offer transmitted in a message on user interface] with its own terms and conditions 708, etc. This information may then be sent to the remote servers to either confirm or reject the reservation based on this information. To perform this operation, the remote servers may consult with a third party, such as a rental or car share server, to transact the reservation. If the reservation is available, and payment succeeds (e.g. a credit card either type into the app or associated with the customer is verified), then the reservation may be confirmed. The confirmation may be transferred to the mobile device, and may also be sent via text or email to the customer email account. At this point, as with a normal reservation, the doors may be unlocked remotely by commands sent by the remote servers.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Jefferies would have improved High in view of Agnell so as provide additional offers to a customer (0093)

Regarding Claim 17 
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches: 
wherein the processing unit is operable to process the at least one offer if a response to the message is received within a period of time (FIG. 7B 707,  depicting accept/decline offer of insurance, 0093, “The customer may then select or customize certain reservation criteria, such as the length of time to rent/use the car 705, accept terms and conditions required by the rental or car share service to use the car 706, be offered insurance 707 [offer transmitted in a message on user interface] with its own terms and conditions 708, etc. This information may then be sent to the remote servers to either confirm or reject the reservation based on this information. To perform this operation, the remote servers may consult with a third party, such as a rental or car share server, to transact the reservation. If the reservation is available, and payment succeeds (e.g. a credit card either type into the app or associated with the customer is verified), then the reservation may be confirmed. The confirmation may be transferred to the mobile device, and may also be sent via text or email to the customer email account. At this point, as with a normal reservation, the doors may be unlocked remotely by commands sent by the remote servers.” Examiner note: “a period of time” is broadly recited and any response received necessarily is received within some period of time.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Jefferies would have improved High in view of Agnell so as provide additional offers to a customer (0093)

Regarding Claim 18
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches: 
wherein the at least one offer includes a purchase offer related to the asset (FIG. 7B 707, 0093, “The customer may then select or customize certain reservation criteria, such as the length of time to rent/use the car 705, accept terms and conditions required by the rental or car share service to use the car 706, be offered insurance 707 [offer transmitted in a message on user interface] with its own terms and conditions 708, etc.” Examiner note: Fig. 7B 707 depicts an offer to purchase insurance at 8 dollars per calendar day, which constitutes a purchase offer related to the asset.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have 0093)

Claim 19
High in view of Agnell discloses the claimed invention except for, but Jefferies teaches: 
wherein the asset comprises a rental automobile FIG. 7B 707, 0093, “The customer may then select or customize certain reservation criteria, such as the length of time to rent/use the car 705.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Jefferies, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Jefferies would have improved High in view of Agnell so as “to bypass the reservation desk” when renting vehicles (0008)


4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Agnell, as applied above, and further in view of Wang et al. (US 20200275267 A1) (“Wang”).
Regarding Claim 13 
High in view of Agnell discloses the claimed invention except for, but Wang teaches: 
wherein the processing unit signals the exit control mechanism to prevent the person from exiting with the asset when the permissions indicate the person is unauthorized (0084, “When the user of the mobile communication device 110 attempts to leave the location 108, she will have the objects in her possession. Those objects may then be automatically scanned at the barrier device 192 [exit control mechanism] and matched against the list of approved/purchased objects received from the remote access device 140 [processing unit]. For example, the objects may have RFID tags that may be automatically scanned by the barrier device 192 as the user attempts to leave the location 108. If the user is leaving the location 108 with any objects that were not authorized for purchase, then the barrier device 192 can prevent the user from leaving the location 108.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Wang, since one of ordinary skill in the art at the time of filing would have recognized that the teachings of Wang would have improved High in view of Agnell so as to prevent the user from leaving with objects not authorized for purchase (0084).


5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Agnell, as applied above, and further in view of Gueye et al. (US 20180216946 A1) (“Gueye”).
Regardng Claim 20: 
High in view of Agnell discloses the claimed invention except for, but Gueye teaches: 
wherein the at least one offer comprises an offer to prepay gas for a rental automobile (0099, “In some embodiments, process 500 proceeds to block 514. At block 514, an option to obtain various products may be provided to the client device. The options for various products may include insurance options, such as damage waivers. In some embodiments, the various products may include additional services, such as to pre-pay for a tank of gas”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified High in view of Agnell to have included the features of Gueye, since such a modification would have provided an improvement of allowing additional offers such as pre-paid gas to be offered to the customer (0099)

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim(s) 1-20 have been considered but are moot in light of the new grounds of rejection set forth above.  The Examiner notes that previously cited High does discloses a physical barrier operable to prevent exit, where the control mechanism sends a signal to open the barrier upon authorization (pars. 0013, 0017; see rejection above).  Newly cited Agnell is cited in the rejection above as curing the deficiencies of the previously cited body of art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625